DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim (s) {1-3, 7-8, 10, 12-13} are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) {1, 2, 1,1,6-8, 12-13} respectively of U.S. Patent No. (10, 575,082 A1).

The independent claim(s) 1 is merely a broader variation of the patented claims languages and thus said prior patent would have anticipated the instant application as claimed. 

Claim Objections
Claim(s) 18-20 are objected to because of the following informalities:  claim (s) 18 disclose of “the trialing end” associated with sleeve, wherein “trailing end” was intended.  Appropriate correction is required.

Allowable Subject Matter
Claim (s) 7-8, 11, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim(s) 18-20 are allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) (s) 1-2, 14-15 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Milodzikowki et al. (US 2012/0155689 A1).

Claim 1, the prior art disclose of an audio device with an adjustable ear tip, the audio device comprising: a body with an output end through which an audible output produced by the audio fig.7 (920/960); par [69, 77, 80]/based on body movement (960)/then the sleeve (920) make appropriate adjustment expansion/compression and the whole body include movement along the L axis, wherein one end stick with body and other end (901) may adjust accordingly compact or extend wherein one end is attach to body).  


2. The audio device of claim 1, wherein the sleeve includes a hollow interior, form and extends along the exterior surface of the body from the output end toward an opposite end of the body, and wherein the sleeve is biased to lie alongside the body (fig.7 (902/955); fig.5A (820); par [78-80]).  

Claim 14, the prior art disclose of a method for adjusting a fit between an audio device and an ear canal, the method comprising: providing an audio device having a body and a sleeve (fig.3C (1560/1523) & fig.4-5 (830/820); fig.7 /9(955/960/921); par [72, 76]);  , the body having an output end through which an audio output produced by the audio device is directed (fig.7 /9(955); par [72,76]); the sleeve having a leading end, a trailing end opposite the leading end,  (at 1540) and another end which moved freely) ; moving the trailing end axially toward the leading end from a first axial position to a second axial position, the moving flexing at least a portion of the sleeve radially outward from the body to provide an ear tip with a first radial dimension; and retaining the trailing end at the second axial position (fig.2A; fig.3C; par [72, 79-80]/the part of sleeve(1522-1523) and such movement around the whole body include the axial movement).  

15. The method of claim 14, further comprising: moving the trailing end axially toward the leading end from the second axial position to a third axial position, the moving flexing the portion of the sleeve radially outward from the body to provide the ear tip with a second radial dimension that is greater than the first radial dimension; and retaining the trailing end of the sleeve at the third axial position (fig.2a; fig.2C (428); fig.3; fig.7; par [68, 79-80]/with the dial (428) the device may be move up/down axially to various positions).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milodzikowki et al. (US 2012/0155689 A1) and Shaffer (US 9,210,498 B1).


Claim 12, the audio device of claim 1, but he prior art never specify of further comprising: a charging device that includes a receptacle configured to receive the body and the sleeve, the sleeve being in a retracted position in which the sleeve is not expanded radially outward from the body.  

	But the concept of having such a charging device that includes a receptacle configured to receive a device body is noted herein (fig.2-5; col.1 line 40-65). Thus, one of the ordinary skills in the art could have modified the body as noted by implementing therein such charging device so as to conveniently charge the device. 

	Although, the art never specify of charger to receive the body and the sleeve, the sleeve being in a retracted position in which the sleeve is not expanded radially outward from the body, but one of the ordinary skills in the art could have modified the body and sleeve in retracted position by adding therein the charger such sleeve being in a retracted position in which the sleeve is not expanded radially outward from the body for same expected result so as to conveniently insert and charge the device in such miniaturized configuration being retracted. 

.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milodzikowki et al. (US 2012/0155689 A1) and Sabio (US 2010/0166241 A1).

Claim 10, the audio device of claim 1, but the art never specify of further comprising: a mounting ring coupled to the output end of the body and coupled to the leading end of the sleeve (fig.3C (1540); fig.7 /9(910/955); par [72, 78-80]).

	But, the art never specify of the mounting ring as being rotatably couple to the body and fixedly coupled to the leading end of the sleeve, and wherein the mounting ring enabling rotation of the sleeve about a longitudinal axis of the body.  

	But having an eartip device wherein include a certain mounting ring as being rotatably couple to the body and fixedly coupled to the leading end of the sleeve, and wherein the mounting ring enabling rotation of the sleeve about a longitudinal axis of the body is well-known as herein (fig.4 (20, 11-13); par [22]/the mounting ring (13) served to rotate the sleeve (11)). Thus, one of the ordinary skills in the art could have modified the audio device by adding .

Claim(s) 3-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milodzikowki et al. (US 2012/0155689 A1) and Hagberg (US 7,639,831 B2).

Claim 3, the audio device of claim 1, further comprising: but the prior art never specify of a track extending axially along the body; a track-engagement feature disposed between the sleeve and the body and following the track as the track-engagement feature is moved along the body.  

	But such aspect for the track and track engagement along the body is noted herein (fig.9-10 (49); col.5 line 25-40). Thus, one of the ordinary skills in the art could have modified the body by adding such track and track engagement along the body so as to manually enabling compression dimension. 

4. The audio device of claim 3, wherein the track follows a spiral pattern along the body (fig.9-10 (49); col.5 line 25-40).



6. The audio device of claim 3, wherein the track follows a stepwise path along the body (fig.9-10 (49); col.5 line 25-40).

9. The audio device of claim 3, further comprising: a collar coupled to the sleeve and including the track- engagement feature (fig.9-10 (49)/the top surface serve as the collar).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, chin, Vivian can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DISLER PAUL/Primary Examiner, Art Unit 2655